 



EXHIBIT 10.1 (c)
THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), is made and dated as of June 13, 2007 among AMERICAN COLOR
GRAPHICS, INC., a New York corporation (together with any permitted successors
and assigns, the “Borrower”), the Guarantor signatory hereto, the financial
institutions identified on the signature pages hereof as Lenders (collectively,
the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, “Agent”).
RECITALS
     1. The Borrower, the Guarantor, the Lenders and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of May 5, 2005, as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of September 26, 2006, and as further amended by that
certain Second Amendment to Amended and Restated Credit Agreement, dated as of
March 30, 2007 (as heretofore amended, the “Existing Credit Agreement”).
     2. The Borrower, the Guarantor, the Lenders, and the Agent have agreed to
certain amendments to the Existing Credit Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
Part 1
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Third Amendment
have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Third Amendment Effective Date” shall mean June 13, 2007, subject to the
Borrower’s satisfaction of, or the Lenders’ waiver of, each of the conditions
set forth in Part 4 of this Third Amendment.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Third Amendment have the meanings
provided in the Amended Credit Agreement.

 



--------------------------------------------------------------------------------



 



Part 2
Amendments to Existing Credit Agreement
     Effective on (and subject to the occurrence of) the Third Amendment
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part 2. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect.
     Section 2.1. Addition of New Defined Terms in Section 1.01. Section 1.01 of
the Existing Credit Agreement is hereby amended by adding the following new
definitions in the appropriate alphabetical order:
     “Total Liquidity” means the sum of (i) the aggregate amount of all cash and
Cash Equivalents of the Loan Parties and all cash and Cash Equivalents of Finco
which are available for distribution to the Borrower, (ii) the Aggregate
Revolving Commitments minus the Total Revolving Outstandings, and (iii) the
amount of Finco’s Availability (as defined in that certain Credit Agreement,
dated as of September 26, 2006, by and among Finco, the Receivables Financier,
and Bank of America, N.A. as agent for the Receivables Financier, as such
agreement may be modified or supplemented from time to time). For purposes of
this definition, cash and Cash Equivalents of the Loan Parties and Finco shall
include (without duplication) all deposits which have been made into lockboxes
of the Loan Parties and Finco in the ordinary course of business but which have
not cleared or been released.
     “Total Liquidity Measurement Dates” means November 30, 2007, December 13,
2007, December 31, 2007, January 31, 2008, February 29, 2008, and March 31,
2008.
     Section 2.2. Amendment of Section 7.02. Section 7.02 of the Existing Credit
Agreement is hereby amended by (i) striking the word “and” after the semi-colon
in subsection 7.02(j), (ii) changing the period at the end of subsection 7.02(k)
to a semi-colon and the word “and”, and (iii) adding a new subsection 7.02(l)
reading in its entirety as follows:
     (l) Within five (5) Business Days after each Total Liquidity Measurement
Date, deliver to the Administrative Agent a certificate, in form, detail and
substance reasonably satisfactory to the Administrative Agent, signed by the
chief financial officer of the Borrower, calculating the Total Liquidity as of
such Total Liquidity Measurement Date (a “Total Liquidity Certificate”);
provided, however, notwithstanding the foregoing, the Borrower shall deliver the
Total Liquidity Certificate within one (1) Business Day of the Total Liquidity
Measurement Date occurring on December 13, 2007.
     Section 2.3. Amendment of Section 8.11. Section 8.11 of the Existing Credit
Agreement is amended by replacing the table for the First Lien Leverage Ratio
with the following revised table:

                      March 31   June 30   September 30   December 31
2007
  N/A   2.55 to 1.00   2.55 to 1.00   2.50 to 1.00
2008
  2.40 to 1.00   2.10 to 1.00   2.10 to 1.00   2.05 to 1.00
Thereafter
  2.00 to 1.00   2.00 to 1.00   2.00 to 1.00   2.00 to 1.00

2



--------------------------------------------------------------------------------



 



     Section 2.4. Addition of New Section 8.22. Article VIII of the Existing
Credit Agreement is further amended by adding a new section 8.22 which reads in
its entirety as follows:
     8.22 Minimum Total Liquidity. Permit the Total Liquidity as of the close of
business on any Total Liquidity Measurement Date to be less than the
corresponding amount indicated below:

      Total Liquidity   Minimum Total Measurement Date   Liquidity November 30,
2007   $19,150,000 December 13, 2007   $18,150,000 December 31, 2007  
$  7,150,000 January 31, 2008   $  5,150,000 February 29, 2008   $  4,150,000
March 31, 2008   $  8,150,000

     Section 2.5. Amendment of Section 9.01. Section 9.01 of the Existing Credit
Agreement is hereby amended by revising Section 9.01(b) and (c) to read in their
entirety as follows:
     (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 7.02(l), 7.03(a), 7.05,
7.10, 7.11, 7.12, 7.13 or 7.15 or Article VIII; or
     (c) Other Defaults. (i) Any Loan Party fails to perform or observe any
covenant or agreement contained in any of Sections 7.01, 7.02(a)-(k), or
7.03(b)-(f) and such failure continues for 5 Business Days; or
Part 3
Representations and Warranties
     Each of the Loan Parties represents and warrants to the Agent and the
Lenders that, as of the Third Amendment Effective Date:
     Section 3.1. Authority. Each Loan Party has all the necessary corporate
power to make, execute, deliver, and perform this Third Amendment, has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Third Amendment and has duly executed and delivered this Third
Amendment. This Third Amendment and the Amended Credit Agreement constitute the
legal, valid and binding obligations of each of the Loan Parties, enforceable
against each of them in accordance with its terms except as such enforceability
may be subject to (a) applicable Debtor Relief Laws and (b) general principles
of equity.

3



--------------------------------------------------------------------------------



 



     Section 3.2. No Legal Obstacle to Agreement. Neither the execution of this
Third Amendment, the making by the Borrower of any borrowings under the Amended
Credit Agreement, nor the performance of the Amended Credit Agreement has
constituted or resulted in or will constitute or result in a breach of the
provisions of any contract to which any Loan Party is a party, or the violation
of any law, judgment, decree or governmental order, rule or regulation
applicable to any Loan Party, or result in the creation under any agreement or
instrument of any security interest, lien, charge, or encumbrance upon any of
the assets of any Loan Party. No approval or authorization of any governmental
authority is required to permit the execution, delivery or performance by any
Loan Party of this Third Amendment, the Amended Credit Agreement, or the
transactions contemplated hereby or thereby, or the making of any borrowings by
the Borrower under the Amended Credit Agreement.
     Section 3.3. Incorporation of Certain Representations. The representations
and warranties set forth in Article VI of the Amended Credit Agreement are true
and correct in all material respects on and as of the Third Amendment Effective
Date as though made on and as of the date hereof, except for any representations
and warranties that expressly relate solely to an earlier date, which
representations and warranties were true and accurate in all material respects
on and as of such earlier date.
     Section 3.4. Default. No Default or Event of Default has occurred and is
continuing under the Amended Credit Agreement.
     Section 3.5. Additional Disclosures. Except as set forth on Schedule 3.5 to
this Third Amendment, (a) none of the Loan Parties owns or leases any Real
Properties other than those Properties set forth on Schedule 6.20(a) of the
Existing Credit Agreement; (b) none of the Loan Parties owns or has exclusive
rights to use any Intellectual Property registered or pending registration with
the United States Copyright Office or the United States Patent and Trademark
Office (or any applications therefor) other than the Intellectual Property set
forth on Schedule 6.17 of the Existing Credit Agreement; and (c) none of the
Loan Parties owns Capital Stock in any Subsidiaries other than as set forth on
Schedules 6.13(a) and (b) of the Existing Credit Agreement.
     Section 3.6. Revised Schedule 6.13(b). Schedule 6.13(b) of the Existing
Credit Agreement is replaced in its entirety by a new Schedule 6.13(b) which is
attached to this Third Amendment as Exhibit “A”.
Part 4
Conditions to Effectiveness
     This Third Amendment shall be and become effective as of the Third
Amendment Effective Date provided that each of the conditions set forth in this
Part 4 shall have been satisfied (or satisfaction thereof has been waived by the
Agent and the Lenders) on or before June 13, 2007. If the Borrower fails to
satisfy each of the conditions set forth in this Part 4 prior to

4



--------------------------------------------------------------------------------



 



4:00 p.m. (Eastern time) on June 13, 2007, then, at the option of the Agent and
the Required Lenders, upon notice to the Borrower, this Third Amendment shall be
null and void.
     Section 4.1. Counterparts of Amendment. The Agent shall have received
counterparts (or other evidence of execution, including telephonic message,
satisfactory to the Agent) of this Third Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Guarantor, the
Required Lenders and the Agent.
     Section 4.2. Corporate Action. The Borrower shall have delivered to the
Administrative Agent certified copies of all necessary corporate action taken by
each Loan Party approving this Third Amendment, and each of the documents
executed and delivered in connection herewith or therewith (including, without
limitation, a certificate setting forth the resolutions of the board of
directors of each Loan Party authorizing the amendments to the Existing Credit
Agreement herein provided for and the execution, delivery and performance of
this Third Amendment). The Agent shall have received a certificate, signed by
the Secretary or an Assistant Secretary of each Loan Party, dated as of the date
hereof, as to the incumbency of the person or persons authorized to execute and
deliver this Third Amendment and any instrument or agreement required hereunder
on behalf of each Loan Party, as applicable.
     Section 4.3. Amendment Fee. As more specifically set forth in that certain
letter agreement dated as of June 13, 2007 by and between the Borrower and the
Agent, the Borrower shall have paid to the Agent an amendment fee, for the
ratable benefit of each Lender executing this Third Amendment and returning it
to the Agent no later than 4:00 p.m. (Eastern time) on June 13, 2007.
     Section 4.4. Other Fees and Out-of-Pocket Costs. The Borrower shall have
paid (to the extent invoiced) all costs, expenses, fees and other amounts
required to be paid by it pursuant to Section 5.11 of this Third Amendment.
Part 5
Miscellaneous
     Section 5.1. Reaffirmation of Loan Party Obligations. Each Loan Party
hereby ratifies the Amended Credit Agreement and acknowledges and reaffirms
(i) that it is bound by all terms of the Amended Credit Agreement and (ii) that
it is responsible for the observance and full performance of the Obligations.
Without limiting the generality of the preceding sentence, (i) the Parent as
Guarantor restates that it guarantees the prompt payment when due of all
Obligations, in

5



--------------------------------------------------------------------------------



 



accordance with, and pursuant to the terms of, Article IV of the Amended Credit
Agreement and (ii) each of the Loan Parties agrees that all references in the
Collateral Documents to the term “Secured Obligations” shall be deemed to
include all of the obligations of the Loan Parties to the Lenders and the Agent,
whenever arising, under the Amended Credit Agreement, the Collateral Documents
or any of the other Loan Documents (including, but not limited to, any interest,
expenses and cost and charges that accrue after the commencement by or against
any Loan Party or any Affiliate thereof or any proceedings under any Debtor
Relief Laws naming such Person as the debtor in such proceeding). Each Loan
Party further represents and warrants to the Agent and the Lenders that none of
the Loan Parties has any claims, counterclaims, offsets, credits or defenses to
the Loan Documents or the performance of their respective obligations
thereunder, or if any Loan Party has any such claims, counterclaims, offsets,
creditors or defenses to the Loan Documents or any transaction related to the
Loan Documents, the same are hereby waived, relinquished and released in
consideration of the execution and delivery of this Third Amendment by the Agent
and the Lenders.
     Section 5.2. Within 45 days of the Third Amendment Effective Date, or such
longer period as the Agent may agree in its reasonable discretion, the Borrower
shall deliver to the Agent agreements executed by the owner of the real Property
located in Dayton, New Jersey that is leased by the Borrower and used by it to
operate its TMC facility, with such agreements to be in form and substance
reasonably satisfactory to the Agent (taking into account customary and usual
real estate practices in the market in which such Property is located):
(a) permitting the Agent to have access to such Property for purposes of
enforcing its rights under the Loan Documents as a secured party with respect to
all Collateral constituting personal property and located on such Property and
(b) waiving or subordinating any landlord’s lien it may have with respect such
Collateral.
     Section 5.3. Instrument Pursuant to Existing Credit Agreement. This Third
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     Section 5.4. Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement shall remain in full force and
effect without amendment or modification, express or implied. The entering into
this Third Amendment by the Lenders shall not be construed or interpreted as an
agreement by the Lenders to enter into any future amendment or modification of
the Amended Credit Agreement or any of the other Loan Documents.
     Section 5.5. References in Other Loan Documents. At such time as this Third
Amendment shall become effective pursuant to the terms of Part 4 hereof, all
references in the Existing Loan Documents to the “Credit Agreement” and/or
“First Lien Credit Agreement” shall be deemed to refer to the Credit Agreement
as amended by this Third Amendment.
     Section 5.6. Counterparts. This Third Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Any signature delivered or transmitted
by a party by facsimile transmission shall be deemed to be an original signature
hereto.

6



--------------------------------------------------------------------------------



 



     Section 5.7. Integration. This Third Amendment, together with the Loan
Documents, contains the entire and exclusive agreement of the parties hereto
with reference to the matters discussed herein and therein. This Third Amendment
supersedes all prior drafts and communications with respect thereto. This Third
Amendment may not be amended except in writing.
     Section 5.8. Further Assurances. The Borrower agrees to take such further
actions as the Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.
     Section 5.9. Governing Law. THIS THIRD AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 5.10. Successors and Assigns. This Third Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     Section 5.11. Costs, Expenses. The Borrower agrees to pay on demand any and
all reasonable costs and expenses of the Agent or Banc of America Securities LLC
and all other fees and other amounts payable to the Agent or Banc of America
Securities, LLC, in each case incurred in connection with the preparation,
execution, delivery and administration of this Third Amendment (including,
without limitation, the reasonable fees and expenses of counsel to the Agent) in
accordance with the terms of Section 11.04 of the Existing Credit Agreement.
[Remainder of this page intentionally left blank.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed and delivered as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   SVP/CFO        ACG HOLDINGS, INC.
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   SVP/CFO     

8



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Kevin M. Behan         Name:   Kevin M. Behan        Title:  
Senior Vice President     

9